DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the composition of claim 8; the device of claim 16.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Cha (KR 2016-37909) teaches  2-73, 2-74, 2-74 (page 45):

    PNG
    media_image1.png
    279
    1128
    media_image1.png
    Greyscale

 2-73, 2-74, 2-74 reads on applicants’ Formulas 1, 1A1-1 wherein L is a single bond; Z1-Z3 = N; Ar = biphenyl; X = O; R(s) = H; dibenzofuranyl attached at 1 position as opposed to the 2-position. These materials are therefore positional isomers.
Cha also teaches analogous materials (2-13, 2-14, 2-15, page 40) where the fluorenyl group is attached as the 2-postion. The office notes that both fluorenyl and dibenzofuranyl are taught as examples of aryl and heteroaryl options for Ar2-Ar4

    PNG
    media_image2.png
    270
    1148
    media_image2.png
    Greyscale

Position isomers are a basic form of close “structural isomers.”  MPEP 2144.09, second paragraph, states, “Compounds which are position isomers … are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”  It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349 (Bd. Pat. App. & Int. 1980); In re Mehta, 146 USPQ 284, 287 (C.C.P.A. 1965); In re Surrey, 138 USPQ 67 (C.C.P.A. 1963); Ex Parte Ullyot, 103 USPQ 185 (Bd. Pat. App. & Int. 1952); In re Norris, 84 USPQ 458 (C.C.P.A. 1950); Ex Parte Naito, 168 USPQ 437, 439 (Bd. Pat. App. & Int. 1969); Ex parte Allais, 152 USPQ 66 (Bd. Pat. App. & Int. 1965); In re Wilder, 166 USPQ 545, 548 (C.C.P.A. 1970); Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960); Ex parte Biel, 124 USPQ 109 (Bd. Pat. App. & Int. 1958); In re Petrzilka, 165 USPQ 327 (C.C.P.A. 1970); In re Crounse, 150 USPQ 554 (C.C.P.A. 1966); In re Fouche, 169 USPQ 429 (C.C.P.A. 1971); Ex parte Ruddy, 121 USPQ 427 (Bd. Pat. App. & Int. 1955); In re Wiechert, 152 USPQ 247 (C.C.P.A. 1967), In re Shetty, 195 USPQ 753 (C.C.P.A. 1977); In re Jones, 74 USPQ 152, 154 (C.C.P.A. 1947); and In re Mayne, 41 USPQ2d 1451 (Fed. Cir. 
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1941 (Fed. Cir. 1992), which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150 (C.C.P.A. 1953), which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 (Fed. Cir. 1995) which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph.
Therefore, nothing unobvious is seen in substituting the known 1-position isomers (2-73, 2-74 and 2-74) for the structurally similar 2-isomer, as taught by Cha, since such structurally related compounds suggest one another and would be expected to share In re Norris, 84 USPQ 458 (C.C.P.A. 1950)
	While Cha teaches materials reading on applicants’ Formula 1, Cha fails to teach the combination of applicants’ Formula 1 and Formula 2.
	Cha fails to teach, suggest or offer guidance that would render obvious modifying the OLED composition to arrive at the limitations of independent claims 1 and 16.
Claims 2-10 and 16-19 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786